McLaughlin, J. (dissenting):
A bad answer is good enough for a bad complaint. I do not1 think the complaint states a cause of action, and for that reason the demurrer to the three defenses set up in the answer should have been overruled.
The action is brought to set aside a deed of conveyance from Augustus H. Grote to the defendant Ida F. Grote, executed and delivered on the 8th of May, 1899, upon the ground that the same was made without consideration and with intent to hinder, delay and defraud the plaintiff’s assignor, a judgment creditor. The complaint alleges that the plaintiff’s assignor, one Conrad Stein, on the 27th of September, 1888, recovered á judgment against Augustus H. Grote in the City Court of the city of Hew York, and that on the same day a transcript of the same was duly filed in the county clerk’s office of the county of Hew York. This judgment thereupon became a lien upon the land conveyed, which the judgment creditor could, at any time within ten years thereafter, have enforced had he seen fit to do so. He could have sold the, land and applied the proceeds derived therefrom to the payment of the judgment. He did not -do this, but waited until the lien had ceased to exist, and then, when a conveyance was made, attacked it upon the ground that it was made with intent to hinder, delay and defraud. During the existence of the lien — had a conveyance been made — I do not see how he could have attacked it. Such conveyance would neither have hindered, delayed nor defrauded, because the conveyance would necessarily have been made subject to the lien of the judg-' ment and the land could have at any time been sold and the pro-, ceeds applied in payment of the judgment. The fact that the lien ceased to exist because he did not see fit to enforce it during the statutory period gave him no additional rights. The plaintiff, there*420fore, is not in a position to maintain that he or his assignor was hindered, delayed or defrauded by the conveyance sought to be set aside.
JB'or these reasons I am unable to concur in the opinion of Hr. Justice Ingraham.
I think the judgment appealed from should be reversed and the demurrer overruled, with costs in this court and in the court below.
Houghton, J., concurred.
11 Judgment affirmed, with costs, with leave to defendant to amend on payment of costs.